DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitation "the band cords" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that band cords are introduced in dependent claim 4, while these claims are dependent from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheithauer (DE 1921750).
As best depicted in Figures 2 and 3, Scheithauer is directed to a tire construction comprising a tread 4, a carcass 1, a pair of bead portions 2, and a plurality of belt layers 5.  It is further noted that said carcass is formed with substantially radial cords in all regions except for a narrow region B centered on the tire equatorial plane of the tire.  In region B, the carcass cords have an inclination on the order of 45 degrees with respect to a tire circumferential direction.  While Scheithauer fails to specifically describe a tread defined by five regions it is evident that five equal regions each having a width of 0.20 times an overall tread width necessarily exists.  Given that region B has an extremely narrow width, it reasons that carcass cords in axially outermost regions that extend inward from respective tread edges (corresponds with claimed shoulder regions) would be inclined at greater angles as compared to the carcass cords in a middle or central region (corresponds with claimed central crown region- substantially radial cords in outermost regions as compared with cords inclined at 45 degrees in a middle or central region).  
Lastly, regarding claim 1, the claim language “motorcycle tire” fails to further define the structure of the claimed tire article.  It is suggested that Applicant amend the claims to structurally distinguish the claimed tire from that of Scheithauer.
With respect to claim 3, as detailed above, a ratio between carcass cords in respective regions would be slightly greater than 0.5 (cords inclined at 45 degrees vs cords that are slightly less than radially oriented).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahouanto (WO 0108873). 
As best depicted in Figures 1 and 2, Ahouanto teaches a tire construction comprising a pair of beads 2, a tread 4, a pair of sidewalls 5, a carcass 10, and a plurality of belt layers 3.  Ahouanto further states that the carcass is formed with cords that are substantially radial in respective sidewall regions and then become gradually smaller from respective tread ends to a tire equatorial plane.  It is particularly noted that the smallest carcass cord angle is present over a region L that is smaller than a width of narrowest belt layer 32.  While the exact axial extent of region L is not disclosed, the claims are satisfied, at a minimum, when region L has an axial width equal to or less than 60% of the tread width.  A fair reading of Ahouanto (figures and specification) suggests tire constructions in which the axial extent of region L is on the order of 0.6 times a tread width and in such an instance, respective shoulder regions (when the tread of Ahouanto is divided into five equal regions) would be entirely formed of cords having a greater inclination angle than cords in a middle or central crown portion.  One of ordinary skill in the art at the time of the invention would have found it obvious to form region L with a width of 0.6 times a tread width and such would satisfy the claimed quantitative relationship.
Lastly, regarding claim 1, the claim language “motorcycle tire” fails to further define the structure of the claimed tire article.  It is suggested that Applicant amend the claims to structurally distinguish the claimed tire from that of Scheithauer.
With respect to claim 2, the general disclosure of including a constant cord angle in region L and increasing cord angles in regions axially outside of region L would have suggested the claimed arrangement.  In particular, the claims simply require that the carcass cord has an angle between 20 and 65 degrees at some point within each of the five regions.  The fact that the carcass cord angle approaches a substantially radially orientation at ends of respective shoulder regions does not preclude the presence of a carcass cord angle of 65 degrees, for example, at axially innermost points of respective shoulder regions.  It is additionally noted that Ahouanto even states that the “substantially” radial arrangement encompasses cords inclined at 75 degrees, further suggesting than an angle of 65 degrees would have been obvious at some point (presumably the axially innermost points) within respective shoulder regions.     
As to claims 3 and 12, the figures and specification of Ahouanto are consistent with the broad range of the claimed invention (general disclosure to have increasing cord angles when moving axially outward from a region L suggests ratios on the order of 0.5).
Regarding claim 11, Ahouanto teaches a carcass in which the carcass angle gradually increases from a crown portion to respective shoulder portions.     
With respect to claims 13 and 14, the general disclosure to include cords have a gradually increasing cord angle encompasses the claimed quantitative relationship and Applicant has not provided a conclusive showing of unexpected results (relationship would necessarily be less than 1).
Allowable Subject Matter
Claims 2, 4-10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 9, 2022